 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTIEUT
'ïn-usr-eËS -öF       -
                          ïHË -aärcklãve-ns                - -ioci\L-        il
CONNECTICUT HEALTH FUND; TRUSTEES OF
THE BRICKLAYERS LOCAL 1            LABOR
 MANAGEMENT COOPERATION TRUST       FUND;                                                Civil Action No.
TRUSTEES OF THE BRICKLAYERS AND TROWEL
TRADES INTERNATIONAL PENSION FUND;
TRUSTEES OF THE INTERNATIONAL MASONRY
INSTITUTE; and THE INTERNATIONAL UNION OF
BRICKLAYERS AND ALLIED CRAFTWORKERS'
LOCAL 1 CONNECTICUT
                                                                                         December 4,2020
                  Plaintiffs

    V.


 J.J. CONCRETE FLOORS, INC. AND S&S
 CONCRETE PUMPING, LLC

                  Defendants




                                                   GOMPLAINT

PARTIES

         1.      Plaintiffs Trustees of the Bricklayers Local 1 Connecticut Health Fund;

Trustees of the Bricklayers Local                  1 Labor          Management Cooperation Trust Fund;

Trustees of the Bricklayers and Trowel Trades lnternational Pension Fund; and the

Trustees of the lnternational Masonry lnstitute are the Trustees of a multi-employer

employee benefit plan as those terms are defined in Sections 3(3) and 3(37) of the

Employee Retirement lncome Security Act                         of 1974, (hereinafter "ER|SA"), 29 U'S.C'




                                    ROBERT   n. GHEVERIE & ASSOCIATES,            P.C.

 coMMEBcEoENTERoNE. s3sEAsrRtvERDRlvE. sutrEio't
                                                   .   EASTHARTFoRD,cT 06108. (ô60)290-96f0. FAx(860)290-9611   '   JURlsNo./tos7rg
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 2 of 9




Sections 1002(3) and (37). The Funds are established and maintained by a Restated

Agreement and Declaration of Trust and by a Collective Bargaining Agreement between

the lnternational Union of Bricklayers and Allied Craftworkers, Local 1 CT and                                                J.J.

Concrete Floors, lnc. (hereinafter "J.J."). The Funds are administered at Zenith American

Solutions, 10 Technology Drive, P.O. Box 5817, Wallingford, Connecticut, 06492 and

1825 Eye Street, NW, Washington D.C., 20006.

        2.       The lnternational Union of Bricklayers and Allied Craftworkers, Local 1 CT

(hereinafter "Union") is a labor organization within the meaning of Section 2(5) of the

National Labor Relations Act, 29 U.S.C. Section 152(5).

        3.        J.J. is a Connecticut corporation with an address located at 25 North Plains

Highway, Suite D1, Wallingford, CT, 06492. S&S Concrete Pumping, LLC (hereinafter

"S&S") is a Connecticut limited liability company with an address located at 25 North

Plains Highway, Suite D1, Wallingford,                    Cf   06492. J.J. and S&S transacted business as

contractors or subcontractors in the construction industry and at all times herein were

"employer[s] in an industry affecting commerce" as defined in Sections 501(1), (3), and

2(2) of the Labor-Management Relations Act ("LMRA"), 29 U.S.C. Sections 142(1), (3),

and 1 52(2); Sections 3(5), (9),         (1   1),   (1   2) and (14) of ERISA, 29 U.S.C. Sections 1002(5),

(9), (1 1), (12) and (14); and Section 3 of the Multi-Employer Pension Plan Amendments

Act of 1980, 29 U.S.C. Section 1001(a).

        4.        J.J. and S&S share a principal place of business. Upon information and

belief, J.J. and S&S share common ownership. Upon information and belief, based on its




                                                               2
                                   ROBERT M. CHEVERIE & ASSOCIATES, P.C.
                    SsftEASTRIVEBDR|VE. SUITEtOI . EASTHARTFORD,CT 06108. (860)29G9610.   FAX(860)290-9611   .   JUBISNO.¡f05719
 GoMMERCECENTERONE.
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 3 of 9




relationship with J.J., S&S shares a single employer and/or alter ego and/or double

breasted relationship with J.J. and is therefore bound by the same contracts and

obligations as J.J.

JURISDICTION

        S.      This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. Sections 1132 and 1145, and under Section 301 of the LMRA, 29

U.S.C. Section 185(a). This is an action for breach of a Collective Bargaining Agreement

between an employer and a labor organization representing employees in an industry

affecting commerce, and an action to collect contributions due to an employee benefit

plan under the terms of the Collective Bargaining Agreement.

Count l: Delinquent Contributions under ERISA

        6.       The Plaintiffs hereby incorporate by reference Paragraphs 1-5 of the

Complaint as fully set herein.

        T.       Defendant J.J. entered into a Collective Bargaining Agreement with the

Union on July 27, 2O1B establishing the terms and conditions of employment for

bricklayers employed by J.J.

        B.       The Collective Bargaining Agreement also binds J.J. to the provisions of

the Agreement and Declarations of Trust that created the Funds ("Trust Agreements")

and to the Funds' Collection Policy which provides for interest, liquidated damages,

reasonable attorney's fees, and sheriff and court costs to be imposed for the collection

of any contributions that are not timely paid.




                                                         3
                                  ROBERT M. CHEVERIE & ASSOCIÁtrES' P.C.
                                               .
 CoMMERCECENTERONE. ssIEASTRIVERDRIVE. SUtrEl0l EASTHARTFORD,CT 00108.
                                                                       (S60)29G9610.   FAX(860)290-9611   '   JURISNO.4057l9
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 4 of 9




        g.        Defendant J.J. employed certain employees covered under the Collective

Bargaining Agreement throughout the relevant period for the months of August 2018

through the present.

        10.       Pursuant to the Collective Bargaining Agreement, J.J. is required to make

contributions to the Funds for each hour worked by its covered employees at the rate

and in the manner specified in the Collective Bargaining Agreement and Trust
Agreements.

         11.      The Plaintiff Funds, pursuant to their authority as set forth in the Collective

Bargaining Agreement and the Trust Agreements, conducted a routine payroll audit of

J.J. covering Augusl 2018 through September 2020 which revealed unpaid benefit

contributions in the amount of $401,840.46, plus audit costs in the amount of $8,882.02.

         12.      Defendant J.J. has failed to submit reports and payment as required by the

Collective Bargaining Agreement for the months of September 2020 through the present.

         '13.     J.J.'s failure to pay the amounts owed to the Funds and the Union is a

violation of ERISA 29 U.S. Code S 1145 requiring contributions to be made to multi-

employer plans under the terms of a Collective Bargaining Agreement.

         14.      The amount owed may increase by the time judgment is entered, as J.J.

may have continued to employ bricklayers and failed to remit remittance reports for any

months after August 2020.

         15.      Pursuant to 29 U.S.C. 1132(9)(2), the provisions of the Trust Agreements,

and the Collective Bargaining Agreement, J.J. is liable to the Plaintiffs for the unpaid




                                                            4
                                   ROBERT M. CHEVERIE & ASSOCIATES' P.C.
 coMMERcECENTERoNE. g33EAsrRtvEFtlRtvE. sulrEtoi . EASTHARTFoRD,cT 06108. (860)æ0-9610. FAx(860)290-9611   '   JURlsNo.¡105719
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 5 of 9




contributions, an amount equal to the greater of (a) double interest on the unpaid

contributions, or (b) interest plus liquidated damages provided for under the Trust

Agreements, as well as auditor fees and all attorney's fees and court costs incurred by

the Funds in the collection process.

Count ll: Breach of Collective Bargaining Agreement

         16.      The Plaintiffs hereby incorporate by reference Paragraphs 1-15 of the

Complaint as fully set herein.

         17.      J.J.'s failure to pay the amounts owed to the Funds and the Union is                                            a

breach of the Collective Bargaining Agreement.

         18.      The amount owed may increase by the time judgment is entered, as J.J.

may have continued to employ bricklayers and failed to remit remittance reports for any

months after Augu st 2020.

         19.      Pursuant to the Collective Bargaining Agreement, J.J. is liable to the

Plaintiffs for all unpaid delinquent Fund contributions, union dues, interest on the unpaid

contributions and dues, an amount equal to the greater of (a) interest on the unpaid

contributions, or (b) liquidated damages provided for in the Plan, reasonable attorney's

fees, costs of this action, and such other legal and equitable relief as the Court deems

appropriate.

Count lll: Alter Eqo/Sinqle Emplover Liabilitv

         20.      Plaintiffs hereby incorporate               by reference         Paragraphs 1-19                      of    the

Complaint as fully set forth herein.




                                                          5
                                  ROBERT M. CHEVERIE & ASSOCIATES, P.C.
 ooMMERCECENTERONE. S33EASTR|VERDRIVE. SU|TEIOf . EASTHARTFORD,CT 06108. (88O)æ0-9610.   FAX(860)290-9611   '   JURISNO.¡f05719
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 6 of 9




       21.       Upon information and belief, J.J. shares an alter ego and/or single

employer and/or double breasted relationship with S&S. This relationship is based upon

their common management, centralized control of labor relations, common ownership,

common address of business, and common employees.

        22.      Based upon the alter ego and/or single employer and/or double breasted

relationship that exists between J.J. and S&S, S&S is bound to the terms and conditions

of the Collective Bargaining Agreement between the Union and J.J., and S&S is therefore

obligated to make benefit payments on all employees performing work covered by the

Collective Bargaining Agreement.

        23.      The routine payroll audit conducted by the Funds on J.J. also reveals a

balance in benefit contributions owed to the Funds associated with hours worked by

employees of S&S which were not reported to the Funds. A total balance of $154,111 .55

is owed by S&S in benefit fund contributions for work performed during the audit time

period of August 2018 through September 2020.

        24.      The amount owed may increase by the time judgment is entered, as S&S

may have continued to employ bricklayers and failed to remit remittance reports for any

months after August 2020.

        25.      Pursuant       to the 29 U.S.C.            1132(9)(2),       the provisions of the                        Trust

Agreements, and the Collective Bargaining Agreement as set forth in Paragraphs 16 and

19 of this Complaint, S&S is liable to the Plaintiffs for all unpaid delinquent Fund

contributions, union dues, interest on the unpaid contributions and dues, an amount




                                   ROBERT M. CHEVERIE & ASSOC¡ATES, P.C.
ooMMERCECEÌ¡TERONE. ss3EASTR|VEROR|VE. SU|TE101 . EASTHAFTFORD,CT 06108. (860)æ0-9610.   FAX(860)290-9611   '   JUFISNO.¡1O5719
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 7 of 9




equal to the greater of (a) interest on the unpaid contributions, or (b) liquidated damages

provided for in the Plan, reasonable attorney's fees, costs of this action, and such other

legal and equitable relief as the Court deems appropriate.

         26.     Based upon the alter ego and/or single employer and/or double breasted

relationship that exists between J.J. and S&S, S&S is liable for the debts of J.J., and J.J.

is liable for the debts of S&S. ln this regard, both J.J. and S&S are liable for the total

outstanding balance of $564,834.03 in benefit fund contributions, union dues, and audit

costs, plus interest on the unpaid contributions and dues, an amount equal to the greater

of (a) interest on the unpaid contributions, or (b) liquidated damages provided for in the

Plan, reasonable attorney's fees, costs of this action, and such other legal and equitable

relief as the Court deems appropriate.

WHEREFORE, Plaintiff Funds pray:

   A.            That J.J. and S&S be deemed to have an alter ego and/or single employer

                 and/or double breasted relationship and be determined to both be obligated

                 to the Union and the Funds under the Collective Bargaining Agreement and

                 liable for the debts of the other.

    B.           That J.J. and S&S be ordered to pay all unpaid fringe benefit contributions,

                 union dues, and audit costs in the total amount of $564 834.03.

    c.           That J.J. and S&S be required to pay the greater of double interest or

                 interest plus liquidated damages on the amount due, accrued from the date

                 of the delinquency until the date of payments.




                                                            7
                                   ROBEFT T'. CHEVERIE & ASSOCIATES, P.C.
                                        SUtrEtol .   EASTHARTFORD,CT 06108. (860)290-9610. FAX(860) 290-9611   .   JURISNO.¡1057f9
 OoMMERCECENTERONE.33sEASTB|VERDR|VE.
Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 8 of 9




   D.           That J.J. and S&S be ordered to pay the reasonable attorney and auditor

                fees and costs incurred by the Plaintiffs.

   E.           That Plaintiffs have such other and further relief as the Court may deem

                just and equitable all at the cost of J.J. and S&S.



                                                      FOR THE PLAINTIFFS,

                                                         qk\-Lt
                                                      Alexänder 9. Lovejoy Esq. (c130511)
                                                      ROBERT M. CHEVERIE
                                                       & ASSOCIATES, P.C.
                                                      333 East River Drive, Suite 101
                                                      East Hartford, CT 06108-4203
                                                      Tele.: (860) 290-9610
                                                      Fax: (860) 290-961 1
                                                      E-mai : alovejoy@cheverielaw. com
                                                              I




                                                         8
                                 ROBERT M. CHEVERIE & ASSOCIATES, P.C.
CoMMERCECENTERONÊ. s33EASTR|VEROR|VE. SUITEIOt . EASTHARTFORD,CT 06108. (860)29{Þ9610.   FAX(860)290-9611   .   JUR|SNO.4057f9
 Case 3:20-cv-01805-CSH Document 1 Filed 12/04/20 Page 9 of 9




                                       CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing Complaint has been served by

certified mail, as required by 502(h) of the Employee Retirement lncome Security Act of

1974,29 U.S.C. Section 1132(h), this               4th day     of December,2020 on the following:

Secretary of the Treasury
I NTERNAL REVENUE SERVICE

31 Hopkins Plaza, Suite 82
Baltimore, MD 21201
Attn: Employee Plans
Secretary of Labor
200 Constitution Avenue, N.W.
Washington, D.C. 20210
Attn: Assistant Solicitor for Plan
      Benefits Security

                                                       FOR THE PLAINTIFFS,



                                                           ür¿      ,Ll
                                                                                                                 I
                                                       ROBERT M. CHEVERIE
                                                        & ASSOCIATES, P.C.
                                                       333 East River Drive, Suite 101
                                                       East Hartford, CT 06108-4203
                                                       Tele.: (860) 290-9610
                                                       Fax: (860) 290-9611
                                                       E-mai : alovejoy@cheverielaw. com
                                                                I




                                                           I
                                   ROBERT M. CHEVER¡E & ASSOC¡ATES, P.C.
                                      SU|TEl0l . EASTHARTFORD,CT 06108 . (860)290-9610.   FAX(860)290-9611   .   JUR|SNO.4057l9
 ToMMERCECENTERONE.333EASTR|VERDRIVE.
